Citation Nr: 0015413	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  98-17 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include emphysema, secondary to exposure to toxins and 
asbestos.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  The RO, in pertinent part, denied 
service connection for emphysema and lung problems due to 
exposure to toxins and asbestos, and denied service 
connection for tinnitus.  A hearing was held before a Hearing 
Officer at the RO in December 1998.


FINDINGS OF FACT

1.  The evidence shows no medical nexus between the veteran's 
current lung disorders and service, to include exposure to 
toxins and asbestos during service; the claim is not 
plausible.

2.  The veteran has bilateral tinnitus which began during 
service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a lung 
disorder, to include emphysema, secondary to exposure to 
toxins and asbestos, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's bilateral tinnitus was incurred in his 
active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he had normal 
hearing at the time of the enlistment examination in 
September 1965 and at the time of a re-enlistment examination 
in June 1967.  The results of an audiometer in January 1972 
show hearing impairment in both ears and it was noted that he 
had mild, bilateral, high-frequency hearing loss.  No 
complaints of ringing in the ears or a diagnosis of tinnitus 
were noted.  The service medical records show that the 
veteran suffered from numerous upper respiratory infections 
and sore throats.  An examination report dated in January 
1972 notes that the veteran had recurrent tonsillitis and 
that frequent upper respiratory infections accompanied the 
tonsillitis.  It was further noted that the veteran had been 
scheduled for a tonsillectomy in a few days.  The veteran's 
tonsils were removed later in January 1972.  The discharge 
examination report dated in February 1973 shows that the 
veteran's ears and eardrums were normal and his lungs and 
chest were normal.  It appears that the veteran's hearing was 
not tested at the discharge examination.  The service medical 
records provide no diagnosis of a chronic lung disease.  In 
addition, the service medical records do not provide evidence 
of exposure to toxins or asbestos.

A private medical record dated in August 1985 notes that the 
veteran smoked one to two packs.  Another private treatment 
record dated in February 1989 shows that the veteran had had 
a cold and cough with some wheezing for four to five weeks.  
It was noted that he worked around chlorine and breathed in 
the fumes occasionally.  A chest X-ray revealed a normal 
chest with no evidence of pulmonary disease.  A record dated 
in February 1990 notes that the veteran had asthmatic 
bronchitis.  It was further noted that the veteran recently 
had given up cigarettes after smoking 

two packs a day for many years.  In August 1991, he was 
treated for acute asthma.  A chest X-ray at that time showed 
no acute focal area of infiltrate, atelectasis, or effusion.  
Another private medical record dated in March 1994 shows a 
diagnosis of chronic emphysema.

A VA outpatient treatment record dated in March 1994 shows 
that the veteran had chronic obstructive pulmonary disease 
(COPD).  It was noted that he still smoked one and a half 
packs a day.  Another VA medical record dated in April 1994 
notes a diagnosis of severe COPD.  It was noted that he still 
smoked more than a half a pack per day.

A VA examination report dated in August 1994 notes that the 
veteran had a long history of COPD.  In addition, it was 
noted that the veteran was a heavy smoker (two packs a day) 
up until the prior year.  The veteran reported that he had 
decreased his smoking but still had the urge and occasionally 
smoked even though he had a severe lung problem.  On 
examination, his breathing was rather labored with audible 
wheezes.  His lungs were clear to percussion but on 
auscultation he had harsh, coarse rhonchi throughout the 
entire lung field on both sides.  The diagnoses were COPD, 
chronic emphysema with a probable component of asthmatic 
bronchitis, and hiatal hernia with reflux.

A VA audiology report dated in August 1994 shows that the 
veteran reported having constant tinnitus, bilaterally, of 
uncertain onset.  Audiometry results revealed a severe 
sensorineural hearing loss in the higher frequencies in the 
left ear and a mild to profound mixed hearing loss in the 
right ear. 

An August 1994 VA Audiology Case History report shows that 
the veteran complained of constant tinnitus in both ears.  It 
was noted that the veteran reported that an explosion in 1972 
ruptured his right eardrum.

Additional VA outpatient treatment records dated from 1994 
through 1996 continue to show that the veteran had COPD.  In 
February 1995 he also had bronchitis with 

pharyngitis.  In March 1995 he had left serous otitis with 
otitis externa.  It was also noted that he had nicotine 
addiction.  In June 1995, the veteran had COPD, bilateral 
otitis media, and bronchitis.  A VA medical record dated in 
October 1995 notes a diagnosis of COPD and that the veteran 
continued to smoke one and a half packs per day.  In February 
1996, the veteran was treated for an upper respiratory 
infection.  A record dated later in February 1996 notes that 
the veteran suffered from COPD but continued to smoke one 
pack a day.  The diagnoses were COPD, nicotine addiction, and 
bronchitis.  A medical record dated in January 1997 notes a 
diagnosis of chronic sinusitis.  It further notes that the 
veteran complained of increased ringing in his ears.  Another 
medical record dated in February 1997 notes that the veteran 
complained of problems breathing and tinnitus.  The diagnoses 
were COPD and nasal congestion.

In rating decision of February 1998, the RO, in pertinent 
part, denied service connection for emphysema and lung 
problems due to exposure to toxins and asbestos, and denied 
service connection for tinnitus.  The RO also granted service 
connection for bilateral hearing loss based on evidence that 
the veteran entered service with normal hearing and during 
service he developed high frequency hearing loss in both 
ears.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in December 1998.  He stated that he had 
served on board ships and had been an oil technician.  His 
duties included maintenance, welding, and whatever came up on 
the ships.  The veteran testified that there was an incident 
on board where a gun had gone off, knocking him down onto the 
deck.  He stated that he could not hear for a long time 
thereafter.  The veteran testified that right after the gun 
went off, he sought treatment at sick bay due to his hearing 
impairment.  According to the veteran, the ringing in his 
ears had been constant since that incident.  He testified 
that after service he did not seek treatment because he had 
been told there was nothing that could be done for the 
problem.  The veteran also testified that when he worked on 
ships, they removed asbestos and removed decommissioned ships 
and put them into mothball fleets.  He also testified that 
prior to that time he was a ship carpenter and, in the 
carpenter shop, they used paint spray, lacquer spray, and 
lacquer thinners.  The veteran indicated that exposure to 
these products caused him to suffer from chronic colds and 
upper respiratory infections at that time.

Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service. 38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d).

The threshold question to be addressed in the veteran's 
appeal is whether he has presented evidence of well-grounded 
claims.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
has held that, "For a claim to be well grounded, there must 
be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in[-
]service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
[disease or injury] and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); 
see 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  For the purpose of determining whether 
a claim is well grounded, the credibility of the evidence is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

A.  Entitlement to Service Connection for a Lung Disorder, to 
include Emphysema, Secondary to Exposure to Toxins and 
Asbestos

The Board finds that the claim for service connection for a 
lung disorder, to include emphysema, secondary to exposure to 
toxins and asbestos, is not well grounded.  The evidence 
shows that the veteran currently has COPD and emphysema.  
Accordingly, there exists a medical diagnosis of a current 
disability.  

However, there is no medical evidence of chronic lung disease 
during service.  Although the veteran's service medical 
records show that he had several episodes of upper 
respiratory infections, there is no diagnosis of chronic lung 
disease during service.  Neither COPD nor emphysema was 
diagnosed during service.  At the separation examination in 
February 1973, his lungs and chest were normal.  Accordingly, 
there is no evidence of in-service occurrence or aggravation 
of a lung disease or emphysema.  

In addition, although the evidence shows that the veteran 
currently has COPD and chronic emphysema, the evidence does 
not relate it to the veteran's period of service.  
Accordingly, there is no medical evidence of a nexus between 
an in-service disease or injury and the current lung 
disability.  Further, although the veteran may have been 
exposed to some toxins and asbestos in service, the medical 
evidence does not attribute his COPD and emphysema to such 
exposure.  The evidence shows that the veteran was a heavy 
smoker after service.  In addition, the February 1989 private 
treatment record notes that the veteran worked with chlorine, 
which indicates that he had post-service exposure to toxins.  

The Board also notes that COPD and emphysema are not 
asbestos-related diseases and there is no current diagnosis 
of an asbestos-related disease such as asbestosis, pleural 
effusions and fibrosis, pleural plaques, mesothelioma of the 
pleura or peritoneum, lung cancer, or cancers of the 
gastrointestinal tract.  See VA Adjudication Procedure Manual 
M21-1, Part VI, para. 7.21 (Aug. 26 1996).  Even if the 
veteran did have an asbestos-related disease, the claim would 
not be well grounded unless the evidence included a medical 
diagnosis and evidence showing that the disease was medically 
related to in-service exposure to asbestos.  VAOPGCPREC 4-
2000 (April 13, 2000); see Nolan v. West, 12 Vet. App. 347 
(1999).  There is no presumption of service connection for 
asbestos-related diseases and medical evidence is required to 
establish a well-grounded claim for service connection for an 
asbestos-related disease.  VAOPGCPREC 4-2000.

In this case, the evidence shows diagnoses of COPD and 
chronic emphysema.  However, there is no evidence that these 
lung disorders occurred during service and there is no 
evidence of a medical nexus between the current lung disease 
and service.  Accordingly, the claim is not well grounded and 
must be denied.

B.  Entitlement to Service Connection for Bilateral Tinnitus

The evidence of record shows that the veteran currently has 
bilateral tinnitus, and, although there is no record of 
complaints of tinnitus during service, the veteran testified 
that he has had ringing in his ears since an incident in 
service.

Based on the veteran's testimony and the VA audiology report 
dated in August 1994, the Board finds that the veteran's 
claim for service connection for tinnitus is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The VA has a duty to 
assist the veteran in the development of all facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999).  The claims folder contains all available service 
medical records and the RO has requested and received the 
available VA outpatient treatment records and reports of VA 
medical examinations.  The veteran has not identified any 
post-service treatment for his tinnitus.  It appears that all 
possible development has been completed, and the VA has 
satisfied its duty to assist the veteran under these 
circumstances.  38 U.S.C.A. § 5107(a).

The veteran is competent to provide testimony as to 
observable symptoms, including ringing in the ears.  See 
Savage v. Gober, 10 Vet. App. 489, 497 (1997).  He testified 
that he has had ringing in his ears since service.  The 
service medical records do not show that the veteran 
complained of ringing in his ears or that tinnitus was 
diagnosed.  However, those records show that he experienced 
hearing impairment during service, which indicates that he 
was exposed to loud noise in service.  The veteran is service 
connected for bilateral hearing loss.  The evidence shows 
that the veteran currently has bilateral tinnitus.  The 
evidence supports a finding that the veteran's current 
bilateral tinnitus was incurred in his active military 
service.


ORDER

Entitlement to service connection for a lung disorder, to 
include emphysema, secondary to exposure to toxins and 
asbestos, is denied.

Entitlement to service connection for bilateral tinnitus is 
granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

